DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated July 15, 2021. Claims 1-16 have been amended. Claims 1-16 remain pending. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4, 6-11, and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0068644) in view of Deenoo et al. (US 2020/0374960).
Regarding claim 1, Zhou et al. teach the user equipment, comprising:
a transceiver (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: terminal device, e.g., 1 depicted in FIG. 2 and 150 depicted in FIG. 15 of the prior art teach the limitations of “user equipment;” transceiver 1501 
performs communication in a wireless communication system with a base station using at least one of a plurality of downlink beams and at least one of a plurality of uplink beams (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: network device depicted in FIG. 2 of the prior art teach the limitations of “base station;” in fact, terminal device 1 communicating with network device through a downlink beam, e.g., a beam pair B1 and A1, and an uplink beam, e.g., a beam pair A1 and B2, as shown in FIG. 2 of the prior art teaches this limitation), the downlink and uplink beams having different directivities and/or coverage (paragraph [0086] lines 1-15; Examiner’s Notes: a downlink beam, e.g., a beam pair B1 and A1, and an uplink beam, e.g., a beam pair A1 and B2, having different coverage as shown in FIG. 2 of the prior art teaches the limitation of “the downlink and uplink beams having different directivities and/or coverage” in the instant application), comprising: 
receives for a beam failure recovery (BFR) procedure an allocation of dedicated uplink radio resources for transmitting a beam failure recovery signal (paragraphs [0133] lines 1-17 & [0138 lines 1-10]; Examiner’s Notes: transceiver 1501 depicted in FIG. 15 of the prior art teaches the limitation of “a transceiver;” the beam recovery in the prior art teaches the limitation of “a beam failure recovery, BFR, procedure;” in fact, receiving the allocation information on the time-frequency resource used for uplink transmission, e.g., beam failure recovery 
a processor which, in operation, detects a downlink beam failure event and, in response thereto, initiates the beam failure recovery procedure, including the transceiver transmitting the beam failure recovery signal using the dedicated uplink radio resources from the allocation (paragraphs [0099] lines 1-12 & [0138 lines 1-10]; Examiner’s Notes: processor 1502 depicted in FIG. 15 of the prior art teaches the limitation of “a processor;” detecting the downlink signal/beam failure teaches the limitation of “detects a downlink beam failure event;” the current/serving beam pair set of the resources, e.g., serving beam pair 1 depicted in FIG. 8 of the prior art, teaches the limitation of “the dedicated uplink radio resources from the allocation;” in fact, when detecting the beam failure, the terminal device initiates the beam recovery request using the current/serving beam pair set of the resources in the prior art teaches this limitation), 
wherein the dedicated uplink radio resources restrict the transmission to a subset of the plurality of uplink beams that can be dedicatedly allocated by the base station to the user equipment (paragraph [0100] lines 1-36; Examiner’s Notes: the serving beams, e.g., resource beam pair 1 of x’ and x depicted in FIG. 8 of the prior art teaches the limitation of “the dedicated uplink radio resources restrict the transmission to a subset of the plurality of uplink beams;” in fact, the network device allocating resource serving beams for uplink transmission in the 
Zhou et al. teach the subject matter without explicitly teaching the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation. 
Deenoo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation (paragraph [0091] lines 1-30; Examiner’s Notes: the time resource allocation in the prior art teaches the limitation of “a time period indicated in the allocation;” in fact, the uplink resource dedicated each beam based on the time resource allocation in the prior art teaches the limitation of “the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Deenoo et al. in the system of Zhou et al. 
The motivation for implementing the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation, is to further 
Regarding claim 2, Zhou et al. further teach the user equipment, wherein the subset of the plurality of the uplink beams is dedicatedly allocated to the user equipment based on at least one of: uplink reference signals or sounding reference signals (SRS) transmitted by the user equipment on the plurality of uplink beams; and a report or a channel status information (CSI) report, by the user equipment on measurements of downlink references signals or CSI-RSs, transmitted by the base station on the plurality of downlink beams (paragraph [0096] lines 1-12; Examiner’s Notes: the measurement on downlink signal strengths of the reference signals in the prior art teaches the limitation of “measurements of downlink references signals;” in fact, the terminal device reports measurement on downlink signal strengths of the reference signals in the prior art teaches this limitation).  
Regarding claim 3, Zhou et al. further teach the user equipment, wherein the number of uplink beams forming the subset of the plurality of uplink beams corresponds to one, two or three uplink beams (paragraph [0069] lines 1-23; 
Regarding claim 4, Zhou et al. further teach the user equipment, wherein the number of uplink beams forming the subset of the plurality of uplink beams corresponds to a mobility state of the user equipment that distinguishes between a low and a high rate of positional changes of the user equipment (paragraph [0091] lines 1-9; Examiner’s Notes: the movement of terminal device in the prior art teaches the limitation of “a mobility state of the user equipment that distinguishes between a low and a high rate of positional changes of the user equipment;” in fact, establishing beam set corresponds to tracking a channel change caused by movement of the terminal device in the prior art teaches this limitation).  
Regarding claim 6, Zhou et al. further teach the user equipment, wherein the transceiver, in operation, additionally receives for the beam failure recovery procedure an indication indicating the number of uplink beams in the subset of the plurality of uplink beams that is to be used in the beam failure recovery procedure (paragraph [0126] lines 1-22; Examiner’s Notes: the signal strength of received signal corresponds to the number of available uplink beams in the prior art teaches the limitation of “an indication indicating the number of uplink beams in the subset of the plurality of uplink beams;” in fact, the terminal device receiving the signal strength of the signal corresponds to the number of available uplink beams for beam recovery in the prior art teaches this limitation).  

Regarding claim 8, Zhou et al. teach the user equipment, comprising:
a transceiver (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: terminal device, e.g., 1 depicted in FIG. 2 and 150 depicted in FIG. 15 of the prior art teach the limitations of “user equipment;” transceiver 1501 depicted in FIG. 15 of the prior art teaches the limitation of “a transceiver” in the instant application) which, in operation, 
performs communication in a wireless communication system with a base station using at least one of a plurality of downlink beams and at least one of a plurality of uplink beams (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: network device depicted in FIG. 2 of the prior art teach the limitations of “base station;” in fact, terminal device 1 communicating with network device through a downlink beam, e.g., a beam pair B1 and A1, and an 
receives for a beam failure recovery (BFR) procedure an allocation of dedicated uplink radio resources for transmitting a beam failure recovery signal (paragraphs [0133] lines 1-17 & [0138 lines 1-10]; Examiner’s Notes: transceiver 1501 depicted in FIG. 15 of the prior art teaches the limitation of “a transceiver;” the beam recovery in the prior art teaches the limitation of “a beam failure recovery, BFR, procedure;” in fact, receiving the allocation information on the time-frequency resource used for uplink transmission, e.g., beam failure recovery information, in the prior art teaches the limitation of “receives for a beam failure recovery, BFR, procedure an allocation of dedicated uplink radio resources for transmitting a beam failure recovery signal” in the instant application); and
a processor which, in operation, detects a downlink beam failure event and, in response thereto, initiates the beam failure recovery procedure, including the transceiver transmitting the beam failure recovery signal using the dedicated uplink radio resources from the allocation (paragraphs [0099] lines 1-12 & [0138 lines 1-10]; Examiner’s Notes: processor 1502 depicted in FIG. 15 of the prior art 
wherein the dedicated uplink radio resources restrict the transmission to a subset of the plurality of uplink beams that can be non-exclusively allocated by the base station to the user equipment (paragraph [0100] lines 1-36; Examiner’s Notes: both serving beams and alternative beams, e.g., resource beam pairs 1 and 2 depicted in FIG. 8 of the prior art teaches the limitation of “a subset of the plurality of uplink beams that can be non-exclusively allocated;” in fact, the network device allocating resource beams, including both serving and alternative beams for uplink transmission in the prior art teaches the limitation of “the dedicated uplink radio resources restrict the transmission to a subset of the plurality of uplink beams that can be non-exclusively allocated by the base station to the user equipment” in the instant application).  
Zhou et al. teach the user equipment without explicitly teaching the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation. 

Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Deenoo et al. in the system of Zhou et al. 
The motivation for implementing the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation, is to further enhance the mechanism for the method of beam failure recovery and management for multi-carrier communications with beamforming, wherein a wireless transmit/receive unit (WTRU) monitors for and detects a beam failure of a beam associated with a secondary cell (Scell), selects an Scell candidate beam, and transmits using a selected uplink (UL) resource in a primary cell (SpCell) a medium access control (MAC) control element (CE) including an indication of Scell beam failure and identifying the selected candidate beam. 

Regarding claim 10, Zhou et al. further teach the user equipment, wherein the allocation of dedicated uplink radio resources includes an instruction for the user equipment to include its identification in subsequent messages of the beam failure recovery procedure (paragraph [0088] lines 1-18; Examiner’s Notes: the request sequence to the terminal device in the prior art teaches the limitation of “an instruction for the user equipment;” in fact, the network device allocating resource, including the instruction for the mobile terminal in the beam failure recovery in the prior art teaches this wherein-clause limitation in the instant application).  

Regarding claim 13, Deenoo et al. further teach the user equipment, wherein the allocation of dedicated uplink resources is valid for until a new allocation is received (paragraph [0091] lines 11-30; Examiner’s Notes: the time resource allocation in the prior art teaches the limitation of “valid for until a new 
Regarding claim 14, Zhou et al. further teach the user equipment, wherein the transceiver, in operation, transmits an indication for the base station to (re-)initiate allocation of dedicated uplink radio resources for the beam failure recovery procedure, and, wherein the indication for (re-)initiating allocation of the dedicated uplink radio resources is at least one of: 
a channel status information, CSI, report, signaling a quality or power of the serving downlink beam below a threshold value; and 
a dedicated transmission, in form of either a RRC message, or an uplink MAC CE, signaling an explicit request for (re-)initiating allocation of the dedicated uplink radio resources (paragraph [0128] lines 1-19; Examiner’s Notes: the medium access control-control element (MAC CE) in the prior art teaches the limitation of “an uplink MAC CE” in the instant application; in fact, allocating resources with implementing the indication message by using MAC CE for the beam failure recovery in the prior art teaches the limitation of “wherein the transceiver, in operation, transmits an indication for the base station to (re-)initiate allocation of dedicated uplink radio resources for the beam failure recovery procedure, and, wherein the indication for (re-)initiating allocation of the dedicated uplink radio resources is an uplink MAC CE, signaling an explicit 
Regarding claim 15, Zhou et al. teach the method performed by a user equipment (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: terminal device, e.g., 1 depicted in FIG. 2 and 150 depicted in FIG. 15 of the prior art teach the limitations of “user equipment” in the instant application), comprising:
performing communication in a wireless communication system with a base station using at least one of a plurality of downlink beams and at least one of a plurality of uplink beams (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: network device depicted in FIG. 2 of the prior art teach the limitation of “base station;” in fact, terminal device 1 communicating with network device through a downlink beam, e.g., a beam pair B1 and A1, and an uplink beam, e.g., a beam pair A1 and B2, as shown in FIG. 2 of the prior art teaches this limitation), the downlink and uplink beams having different directivities and/or coverage (paragraph [0086] lines 1-15; Examiner’s Notes: a downlink beam, e.g., a beam pair B1 and A1, and an uplink beam, e.g., a beam pair A1 and B2, having different coverage as shown in FIG. 2 of the prior art teaches the limitation of “the downlink and uplink beams having different directivities and/or coverage” in the instant application);

detecting a downlink beam failure event and, in response thereto, initiating the beam failure recovery procedure, including transmitting the beam failure recovery signal using the dedicated uplink radio resources from the allocation (paragraphs [0099] lines 1-12 & [0138 lines 1-10]; Examiner’s Notes: detecting the downlink signal/beam failure teaches the limitation of “detects a downlink beam failure event;” the current/serving beam pair set of the resources, e.g., serving beam pair 1 depicted in FIG. 8 of the prior art, teaches the limitation of “the dedicated uplink radio resources from the allocation;” in fact, when detecting the beam failure, the terminal device initiates the beam recovery request using the current/serving beam pair set of the resources in the prior art teaches this limitation), 
wherein the dedicated uplink radio resources are restricting the transmission to a subset of the plurality of uplink beams that can be dedicatedly 
Zhou et al. teach the method without explicitly teaching the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation. 
Deenoo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation (paragraph [0091] lines 1-30; Examiner’s Notes: the time resource allocation in the prior art teaches the limitation of “a time period indicated in the allocation;” in fact, the uplink resource dedicated each beam based on the time resource allocation in the prior art teaches the limitation of “the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation” in the instant application). 

Regarding claim 16, Zhou et al. teach the method performed by a user equipment (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: terminal device, e.g., 1 depicted in FIG. 2 and 150 depicted in FIG. 15 of the prior art teach the limitations of “user equipment” in the instant application), comprising:
performing communication in a wireless communication system with a base station using at least one of a plurality of downlink beams and at least one of a plurality of uplink beams (paragraphs [0086] lines 1-15 & [0138 lines 1-10]; Examiner’s Notes: network device depicted in FIG. 2 of the prior art teach the limitation of “base station;” in fact, terminal device 1 communicating with network 
receiving for a beam failure recovery, BFR, procedure an allocation of dedicated uplink radio resources for transmitting a beam failure recovery signal (paragraphs [0133] lines 1-17 & [0138 lines 1-10]; Examiner’s Notes: the beam recovery in the prior art teaches the limitation of “a beam failure recovery, BFR, procedure;” in fact, receiving the allocation information on the time-frequency resource used for uplink transmission, e.g., beam failure recovery information, in the prior art teaches the limitation of “receives for a beam failure recovery, BFR, procedure an allocation of dedicated uplink radio resources for transmitting a beam failure recovery signal” in the instant application); and  
detecting a downlink beam failure event and, in response thereto, initiating the beam failure recovery procedure, including transmitting the beam failure recovery signal using the dedicated uplink radio resources of the previous allocation (paragraphs [0099] lines 1-12 & [0138 lines 1-10]; Examiner’s Notes: processor 1502 depicted in FIG. 15 of the prior art teaches the limitation of “a 
wherein the dedicated uplink radio resources are restricting the transmission to a subset of the plurality of uplink beams that can be non-exclusively allocated by the base station to the user equipment (paragraph [0100] lines 1-36; Examiner’s Notes: both serving beams and alternative beams, e.g., resource beam pairs 1 and 2 depicted in FIG. 8 of the prior art teaches the limitation of “a subset of the plurality of uplink beams that can be non-exclusively allocated;” in fact, the network device allocating resource beams, including both serving and alternative beams for uplink transmission in the prior art teaches the limitation of “the dedicated uplink radio resources are restricting the transmission to a subset of the plurality of uplink beams that can be non-exclusively allocated by the base station to the user equipment” in the instant application).
Zhou et al. teach the method without explicitly teaching the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation. 

Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Deenoo et al. in the system of Zhou et al. 
The motivation for implementing the allocation of the dedicated uplink resources is valid for a time period indicated in the allocation, is to further enhance the mechanism for the method of beam failure recovery and management for multi-carrier communications with beamforming, wherein a wireless transmit/receive unit (WTRU) monitors for and detects a beam failure of a beam associated with a secondary cell (Scell), selects an Scell candidate beam, and transmits using a selected uplink (UL) resource in a primary cell (SpCell) a medium access control (MAC) control element (CE) including an indication of Scell beam failure and identifying the selected candidate beam. 
12 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0068644) in view of Deenoo et al. (US 2020/0374960) as applied to claim 1, and further in view of You et al. (US 2020/0022126).
Regarding claim 12, Zhou et al. and Deenoo et al. teach the user equipment without explicitly teaching receiving: a configuration of the dedicated uplink radio resource via an RRC connection setup message. 
You et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the allocation of the dedicated uplink radio resource includes the transceiver, in operation, receiving: a configuration of the dedicated uplink radio resource via one of an RRC connection setup message and a RRC reconfiguration message (paragraph [0388] lines 1-10; Examiner’s Notes: the configuration regards to an RRC reestablishment process in the prior art teaches the limitation of “a configuration of the dedicated uplink radio resource via an RRC connection setup message;” in fact, receiving the configuration regards to an RRC reestablishment process in the prior art teaches the limitation of this wherein-clause). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of You et al. in the system of Zhou et al. and Deenoo et al. The motivation for implementing receiving a configuration of the dedicated uplink radio resource via an RRC connection setup message, is to enhance the mechanism of the method includes: receiving, by a terminal device, first control information transmitted by a network device, where the first control information includes identity information of at least one uplink beam, and the first control 
You et al. further teach the activation for the dedicated uplink radio resources from the configuration via one of MAC CE, a DCI, and a PDCP control PDU (paragraph [0472] lines 1-15; Examiner’s Notes: the medium access control control element (MAC CE) in the prior art teaches the limitation of “an uplink MAC CE” in the instant application; in fact, configuring uplink resources via MAC CE in the prior art teaches the limitation of “the activation for the dedicated uplink radio resources from the configuration via MAC CE;” so the cited paragraph teaches this limitation).  

Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 5, the prior art in single or in combination fails to teach "wherein the mobility state of the user equipment is determined based on at least one of: the number of reconfiguration commands for the downlink beam that are transmitted by the base station to the user equipment for a first time period; and the number positional 
Response to Remarks/Arguments
7.	Claims Objections: in the Response, filed July 15, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
8.	Claims Art Rejections: in the Response filed July 15, 2021, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473